Citation Nr: 1704783	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  14-28 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bladder cancer and residuals thereof, to include as due to exposure to Gulf War environmental hazards.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1978 to June 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The San Diego, California RO certified the case to the Board on appeal.

The Board notes that the December 2013 rating decision denied entitlement to service connection for bladder cancer and incontinence.  The record also shows that a previous January 2004 rating decision denied the Veteran's service connection claim for urinary incontinence.  In Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is in an independent claim based on distinct factual bases.  In contrast to the January 2004 rating decision, the December 2013 rating decision considered incontinence in the context of bladder cancer residuals rather than as an independent disorder.  Thus, the Board finds that that the current claim is based on a separate and distinct disability, and it can be considered by the Board de novo.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.  The Board notes that the Veteran submitted additional evidence after the June 2014 statement of the case.  However, the Veteran waived the Agency of Original Jurisdiction's initial consideration of this evidence in a December 2016 statement.  38 C.F.R. § 20.1304(c). 

This case has been processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's bladder cancer and residuals thereof are at least as likely as not due to his exposure to Gulf War environmental hazards during service.


CONCLUSION OF LAW

The requirements for entitlement to service connection for bladder cancer and residuals thereof as due to exposure to Gulf War environmental hazards have been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may additionally be granted to a Persian Gulf War veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disorders)).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2016).  The symptoms must manifest either during active service in the Southwest Asia theater of operations or during the Persian Gulf War or to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2021.  38 C.F.R. § 3.317(a).

Service connection can also be established on a presumptive basis if provisions related to tropical diseases, which include schistosomiasis, are applied and the facts show that the tropical disease became manifest to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1112, 1113; see also 38 C.F.R. §§ 3.307, 3.308, 3.309(b) (2016).  

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including malignant tumors, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that his bladder cancer and residuals thereof are related to his exposure to environmental hazards during the Gulf War.  Initially, the Board notes that the Veteran has a current diagnosis for bladder cancer.  See November 2013 VA examination.  The November 2013 VA examiner also noted that the Veteran had a malignant neoplasm associated with this diagnosis.  In addition, the record shows that the Veteran had active service in Southwest Asia during the Gulf War.  The Veteran's DD 214 reflects that he received the Kuwait Liberation Medal (Saudi Arabia), the Kuwait Liberation Medal (Kuwait), and the Combat Action Ribbon.

The Veteran submitted several buddy statements to support his assertions regarding exposure to environmental hazards in the Gulf War.  See April 2013 Buddy Statement from G.S.; May 2013 Buddy Statements from S.H., M.K., and D.B.  These buddies reported serving in either the Fifth Marines Regimental Combat Team (RCT-5) or the Regimental Landing Team (RLT-5) during Operation Desert Shield/Desert Storm.  These statements consistently reported that in February 1991, the Veteran was present for an amphibious landing into Saudi Arabia before the teams pushed into the Al Jaber Airfield in Kuwait.  The buddies stated that the Veteran encountered exposures to burning oil fields, burn pits, and areas that appeared to be related to chemical weapons.  Each of the buddies also noted that the air had been heavily polluted, causing papers to become stained and personnel to cough up a black substance.  In this regard, S.H. submitted a photograph from the operation that showed the Veteran standing beneath a darkened sky.  D.B. further reported that the Regimental Doctor had been so concerned about the long-term effects of the exposures that he advised the RLT commander to make an official record of the exposure in the medical and service record of all RLT personnel.  D.B. included such a record from his own file, and explained that the Veteran did not have this record in his military files as he had received orders to leave the theater of war not long after the end of the hostilities.  Based on the above discussion, the Board finds that the Veteran's reports of exposure to Gulf War environmental hazards are consistent with the conditions and circumstances of his service.  38 U.S.C.A. § 1154(b).

The Veteran's service treatment records (STRs) are largely silent for any complaints or treatment related to bladder cancer.  However, the Veteran reported that he experienced frequent or painful urination in his July 2002 Report of Medical History.  Soon after his June 2003 discharge from service, a July 2003 evaluation from Dr. T. noted the Veteran's report of urinary incontinence.  A subsequent April 2010 VA treatment record stated that the Veteran did not have dysuria, incontinence, or nocturia.  In June 2011, a basic medical examination form was completed for the Veteran prior to his deployment to Afghanistan as a civilian contractor.  The Veteran denied ever having suffered from a urinary disorder or tropical disease.  He reported that his health was generally good.  An associated June 2011 urinalysis revealed that blood was present in the Veteran's urine.  However, no referral was indicated, and the Veteran was found to be deployable.

On April 3, 2012, a VA treatment record noted that the Veteran complained of hematuria.  He was assessed to have a bladder tumor.  A subsequent April 20, 2012 parasite examination stated that there were no ova or parasites on a concentrated urine specimen.  However, occasional eosinophil was seen in a urine specimen from this date.  On May 10, 2012, Dr. B. indicated that the Veteran had incurred schistosomiasis by visiting foreign countries.  Dr. B. stated that this infection caused the Veteran to have bladder cancer.  A subsequent May 17, 2012 VA urology telephone encounter note documented the Veteran's report that his urine was positive for schistosomes, and he was receiving treatment with Praziquantel.  Although a May 23, 2012 VA treatment record initially stated that the Veteran had active schistosomiasis and was finishing his Praziquantel treatment, an addendum noted the Veteran's report that he had no laboratory evidence of positive schistosomiasis.  Instead, he had been treated empirically based on his travel history and the evidence of eosinophils in his urine.

On May 24, 2012, the Veteran underwent a cystoscopy with transurethral resection of the bladder tumor.  The preoperative diagnosis was history of gross hematuria, questionable schistosomiasis or bladder tumor or both.  The report stated that the Veteran initially presented with gross hematuria, but he had questionable exposure for schistosomiasis.  According to the report, there was some question as to whether he had a screening for the schistosomiasis at an outlying hospital that was positive for schistosome eggs.  However, this result was not documented.  Bladder wall biopsies were taken to rule out schistosomiasis.  The operation report stated that the final diagnosis would depend on the results of the urine specimen for schistosomiasis as well as the resected bladder tissue.  The subsequent May 25, 2012 surgical pathology diagnosis was papillary urothelial carcinoma that was high-grade.  Squamous differentiation was also present.  There was a background of severe chronic inflammation.  No schistosoma organisms were present in the two specimens from the operation.  

On May 31, 2012, another VA urology telephone encounter note stated that Dr. R. informed the Veteran that he had received May 10, 2012 documentation from Dr. B. where the Veteran had an examination of his urine that found schistosomes.  In a June 14, 2012 addendum, Dr. B. stated that during the May 10, 2012 visit, it appeared that the Veteran had a urine test that was positive for schistosomiasis and was receiving treatment for the disease.  He indicated that he had previously seen schistosomiasis in a urine sample obtained during the May 10, 2012 visit.  The urine sample provided during the June 14, 2012 visit was clear.  In addition, no ova, cysts, or parasites were seen in 3 separate ova and parasite examinations of the Veteran's urine collected from June 13, 2012.

The record shows that in June and August of 2012, Dr. S. provided opinions on the etiology of the Veteran's bladder cancer in conjunction with the Veteran's worker's compensation claim.  Dr. S noted that the May 31, 2012 VA note referred to an examination of the Veteran's urine and evidence of schistosomiasis.  The Veteran had also been treated with medication related to this infection.  However, Dr. S. acknowledged that no independent confirmation of the schistosomiasis was available to him.  From his review of the record, Dr. S. stated that it appeared that the Veteran had transitional cell carcinoma with a background of severe chronic inflammation.  Dr. S. also noted that it appeared that there had been evidence of schistosoma in urinary samples obtained by Dr. Beck.  Dr. S. observed that the Veteran had traveled to regions where he faced exposure to this type of parasite, including the Middle East and Africa.  Based on the usual latency period between an infection and the development of cancer, Dr. S. stated that the initial infection was a significant number of years ago.  Dr. S. opined that there was likely a causal relationship between the Veteran's travel, the development of schistosomiasis, and his subsequent bladder cancer.  Dr. S. added that in the Veteran's case, there were no other traditional risk factors usually seen in western countries for the development of transitional cell carcinoma of the bladder such as specific chemical exposures or smoking.

The Board finds that there is little probative value in the opinion from Dr. S.  Although Dr. S. conducted a thorough review of the Veteran's record, he acknowledged that no independent confirmation of the Veteran's schistosomiasis was available.  Dr. S. appeared to rely on the May 31, 2012 VA note from Dr. R. as evidence that the schistosomiasis had been confirmed.  Although both this note and the June 2012 addendum from Dr. B. indicated that schistosomiasis was found on May 10, 2012, there is no laboratory evidence from this date associated with the record.  The May 10, 2012 record from Dr. B. also failed to discuss any laboratory test results.  Furthermore, Dr. S. did not address the Veteran's report from the May 23, 2012 VA treatment record that he had been treated empirically based on laboratory evidence of eosinophils rather than schistosomiasis.  In addition, Dr. S. only discussed the Veteran's other risk factors for developing bladder cancer, including specific chemical exposures, that were found in western countries.  It appears that Dr. S. did not consider the environmental exposures that the Veteran experienced during his service in Southwest Asia during the Gulf War.

The Board also acknowledges that Dr. B. opined that the Veteran's bladder cancer was caused by schistosomiasis in May 2012.  However, similar to Dr. S.'s opinion, Dr. B. did not document that there was objective verification of the schistosomiasis diagnosis; and there is no indication from this record that Dr. B. weighed whether the Veteran's past exposure to Gulf War environmental hazards was an etiological factor in his bladder cancer.  As such, the Board also affords this opinion little probative weight.

In addition, the November 2013 VA examiner provided an opinion related to the Veteran's claim.  The examiner stated that the Veteran's bladder cancer, and resulting neurogenic bladder and stricture issues, is a disease with a clear and specific etiology and diagnosis.  The examiner added that she could not opine that it was at least as likely as not caused by the Veteran's Gulf War exposures.  The examiner explained that she had not seen evidence that Gulf War exposure specifically leads to certain chemical exposures associated with bladder cancer.  The examiner also noted that bladder cancer was on the list of disorders that VA determined were not associated with depleted uranium exposure.  The Board does not find that this opinion provides much probative value.  In reporting that she had not seen evidence of a link between Gulf War exposures and bladder cancer, the examiner did not address the May 2013 buddy statement from D.B.  This statement cited to the 2008 report from the Research Advisory Committee on Gulf War Veterans' Illnesses, Gulf War Illness and the Health of Gulf War Veterans:  Scientific Findings and Recommendations, and its conclusions regarding a 2005 report in the Institute of Medicine's (IOM's) Gulf War and Health series.  According to a quote from the report that was included in D.B.'s statement, the IOM panel concluded that there was suggestive evidence of an association between combustion products and bladder cancer. 

Another opinion on the question of nexus was provided in July 2013 by Dr. A.  Dr. A. opined that it is more likely than not that the Veteran's bladder cancer is linked to the massive chemical exposure he encountered during service.  Dr. A. noted that he had been familiar with the Veteran's medical problems since 2012 when he complained of hematuria.  Since that time, Dr. A. had remotely monitored the Veteran's case and received regular medical progress and laboratory reports.   He noted that the buddy statements of record indicated that the Veteran had an intense level of exposure to oil fire contaminants.  Dr. A. stated that a 2010 article from the Society of Pharmaceutical Sciences of Ankara (FABAD) listed bladder cancer as one of the long-term health problems associated with oil well fire exposure.  Pinar Erkekoglu & Belma K. Giray, FABAD, Toxicological Outcomes of Oil Spills and Oil Fires, 35 J. Pharm. Sci. 48, 51 (2010).  Based on his molecular biology background, Dr. A. added that the Veteran likely absorbed hydrocarbon molecules from the smoke which were then filtered into his bladder by his solitary right kidney.  These molecules can cause a misread of the genetic code and lead to cancer.  The Board finds that Dr. A.'s opinion is highly probative as he considered the Veteran's medical history, cited to relevant medical literature, and provided a detailed rationale for his conclusion.

Based on the foregoing, the Board finds that the most probative evidence of record demonstrates that the Veteran's bladder cancer and residuals thereof are related to his exposure to Gulf War environmental hazards during active service.  As the record supports a grant of direct service connection on this basis, the Board need not consider any other theory of entitlement advanced.  The Veteran's service connection claim for bladder cancer and residuals thereof is therefore granted.  38 C.F.R. §§ 3.102, 3.303 (2016).

 
ORDER

Entitlement to service connection for bladder cancer and residuals thereof as due to exposure to Gulf War environmental hazards is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


